Citation Nr: 1231476	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for multiple residual disorders from injuries incurred in a motor vehicle accident.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant; Fellow Soldier


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty for training from November 1989 to May 1990 and on active duty from September 1993 to January 1995. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2009 Administrative Decision, the RO reopened the claim but denied service connection on the merits.  

While the issue on appeal had to date been identified as whether new and material evidence has been received to reopen a claim for service connection for multiple residual disorders from injuries incurred in a motor vehicle accident, the Board will now be reconsidering the matter on a de novo basis.  New service department records were added to the claims file that were not on file at the time of the original RO decision denying service connection.  The service department records, including a military Line of Duty Investigation, constitute service record evidence that could have been previously obtained and requires VA to reconsider the claim.  See 38 C.F.R. § 3.156 (c).  

The Veteran testified before the Board by videoconference from the RO in June 2012.  A transcript of the hearing is associated with the claims file. 
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.   The RO denied service connection for multiple residual disorders incurred in a motor vehicle accident in August 1995 and petitions to reopen the claim in January 1999, June 2001, and February 2005.  The Veteran did not express disagreement.

2.  New service department records were added to the claims file that were not on file at the time of the original RO decision denying service connection.  The service department records, including a military Line of Duty Investigation, constitute service record evidence that could have been previously obtained 

3.  The Veteran was the driver and sole occupant of his own car at the time of a severe rollover accident in November 1994.  

4.  The Veteran sustained a closed head injury, left elbow laceration, bilateral pulmonary contusions, left clavicle fracture, and three left rib fractures.  

5.  A blood alcohol test of the Veteran obtained at a university hospital approximately two hours after the accident was 220 milligrams/deciliter, more than twice the legal limit for operation of a motor vehicle.  

6.  The Veteran's injuries and residual disabilities were proximately caused by misconduct or neglect as a result of excessive consumption of alcohol and driving while intoxicated.  
  

CONCLUSIONS OF LAW

1.  The service department records (including a military Line of Duty Investigation) that were recently added to the record constitute service record evidence that could have been previously obtained and requires VA to reconsider the claim.  38 U.S.C.A. §§ 501 (West 2002); 38 C.F.R. § 3.156(c) (2011).

2.  The criteria for service connection for multiple residual disorders incurred in a motor vehicle accident have not been met.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. § 3.1, 3.301, 3.303 (2011).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the petition to reopen, or, in this case, reconsider, a final disallowed claim, the Board is granting that benefit in full.   Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Regarding the claim for service connection for residuals of multiple injuries, in August 1995 the RO denied the Veteran's initial claim for service connection because the injuries sustained in a motor vehicle accident in November 1994 were the result of misconduct by the Veteran.  This decision preceded the enactment of the legislation in November 2000 that established notice requirements.  The RO denied petitions to reopen the claim in November 1999 and June 2001 because no new and material evidence had been received relevant to the reason for the previous denial.  Following a September 2004 petition to reopen the claim, the RO provided notice in December 2004 that informed the Veteran of the reason for the previous denials, the requirement for new and material evidence, three of the criteria to establish service connection and VA's and the Veteran's respective responsibilities to obtain relevant evidence.   The notice did not explain that a rating and effective date would be assigned if service connection were granted.  No additional notices have been provided, and the RO denied petitions to reopen the claim in February 2005, March 2008, and March 2009.  In December 2009, the RO reopened the claim but continued to deny service connection because the injuries arose from a motor vehicle accident caused by the Veteran's misconduct.  

The Board concludes that an adequate notice pertaining to service connection was not provided to the Veteran following the receipt of the current petition to reopen the claim.   Nevertheless, the Board concludes that the notice timing and content errors are not prejudicial to the Veteran.  In written statements, submission of relevant lay and medical evidence, and his testimony before the Board, the Veteran demonstrated actual knowledge of the criteria for misconduct and for service connection.  The evidence submitted by the Veteran seeks to establish that an event occurred in service, that it was not due to his misconduct, that he experiences current disabilities, and that these disabilities are residuals of the accident.  The Board concludes that the absence of notice of the criteria for assignment of a rating and effective date is not prejudicial as service connection will not be granted and a rating and effective date will not be assigned. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has obtained VA outpatient treatment records and a VA joint examination but has not obtained compensation and pension medical examinations for other disabilities for reasons provided below.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran requested hearings before the RO and before the Board.  The Veteran later requested postponement of two RO hearings scheduled in January and February 2011 because he or his witness was not available.  There is no correspondence in the file in which the Veteran or his representative proposed other acceptable dates.  The Veteran and the witness both appeared for a videoconference hearing before the Board in June 2012.  The Veteran did not raise the issue of a hearing before the RO.  The Board concludes that reasonable attempts were made by the RO to comply with the hearing request.  The Veteran was notified that his appeal was forwarded to the Board and made no objection at the time or at the Board hearing.  Moreover, the Veteran and his witness were provided an opportunity to present relevant oral testimony that was substantially consistent with written statements that had been previously considered by the RO.  The Board concludes that the Veteran has not been prejudiced by the absence of a hearing before the RO prior to his Board hearing.  

The Veteran served as a U.S. Army medical specialist.  He contends that he experiences multiple physical disabilities as residuals of injuries sustained in an off-duty motor vehicle accident in November 1994.  The disabilities include residuals of a closed head injury, pulmonary contusions, a left clavicle fracture, multiple left rib fractures, left bronchial plexopathy, and multiple soft tissue lacerations.  After treatment at a series of civilian and military medical facilities, the Veteran was placed on the Temporary Disability Retirement List in January 1995 and on the Permanent Disability Retirement List in March 1998 under the provisions of 10 U.S.C § 1201.  Retirement status under this statute in part requires that the service member's disability not be the result of the member's intentional misconduct or willful neglect, and was not incurred during a period of unauthorized absence.  38 U.S.C.A. § 1201 (b) (2) (West 1998).  

Reconsidering a Final Disallowed Claim 

The RO received the Veteran's initial claim for service connection for multiple residual disabilities of the accident in January 1995.  In an August 1995 Administrative Decision, the RO determined that service connect for the claimed disabilities was not warranted because medical records showed that the Veteran's blood alcohol measured shortly after the accident was 220 milligrams/deciliter indicating intoxication and therefore that the accident was caused by the Veteran's misconduct.  The RO denied petitions to reopen the claim in January 1999, June 2001, and February 2005 because new and material evidence relevant to the determination of misconduct had not been received.  The Veteran did not express timely disagreement and these decisions became final.  38 U.S.C.A. § 7105.  Evidence considered at the time of those decisions included service treatment records at private and military hospitals after the accident, the results of military medical and physical evaluation boards, VA outpatient treatment from 1999 to 2004, a VA examination for joint disabilities in May 1995, and the Veteran's April 1995 report of the circumstances of the accident and residual disabilities.  

The RO received the Veteran's petition to reopen the claim in December 2007.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Under 38 C.F.R. § 3.156 (c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since February 2005, the RO received the following evidence: duplicate records of VA outpatient treatment from 1999 to 2004; a police report of the accident dated in November 1994; evidence, testimony, and conclusions of an Army Line of Duty Investigation dated from December 1994 to March 1995; and written statements and Board hearing testimony from the Veteran and a fellow soldier.   

With the exception of the duplicate VA treatment records, the Board concludes that evidence received since the last final disallowance of the claim is new because it had not been previously considered.  The evidence is material because it relates to the circumstances and conduct of the Veteran at the time of the accident which is the reason for the previous denials.  The statements by the Veteran and fellow soldier seek to establish that the Veteran was not the driver of the accident vehicle and therefore the accident was not the result of his misconduct.  The evidence is presumed credible for the purposes of new and material evidence analysis and raises a reasonable possibility of establishing eligibility for service connection benefits.  

Moreover, the military Line of Duty Investigation constitutes service record evidence that could have been previously obtained and requires VA to reconsider the claim.  38 C.F.R. § 3.156 (c).  Accordingly, the Board will reconsider the matter.


Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105; 38 C.F.R. § 3.1(n), 3.301 (a), (c) (2).  An injury or disease incurred during active military service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  See also VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998). 

Service treatment records are silent for any symptoms, diagnoses, or for the claimed disabilities prior to a November 1994 motor vehicle accident.   The following evidence of record is relevant to the circumstances of the accident, subsequent medical treatment, and investigations.  

Accident Reports

A local jurisdiction police officer noted that a single vehicle accident occurred at 11:40 pm in early November 1994 on a two lane road in clear weather.  He noted his arrival at the scene at 11:54 pm. The officer noted that the vehicle was a three door small passenger automobile owned by the Veteran.  The officer provided a diagram and noted that the vehicle was travelling at a high speed and encounter a curve.  Skid marks showed that the driver lost control, skidded across the opposing lane and into a ditch where it rolled over several times and ejected the driver.  The Veteran was the driver and the only person at the scene.  The officer noted that the driver was not wearing a seat belt.  The officer noted that the Veteran was taken for emergency treatment by rescue services.  The report was countersigned by the officer's supervising lieutenant.  

A military medical report by the Veteran's base military hospital patient administration officer dated the next day showed that the Veteran was admitted to a local private hospital for emergency care.  The report indicated that the Veteran received "massive trauma" and was under the influence of alcohol or drugs.  Inconsistently, the officer noted that the injury was not due to misconduct because there was no data to the contrary.  




Medical Treatment Records

Records from a university hospital showed that the Veteran was airlifted to the facility and arrived at approximately 2:00 am the next morning.  He was unresponsive, chemically paralyzed, nasally incubated and had been provided a left chest tube.  The attending physician noted that the Veteran had been found outside a completely destroyed automobile that had hit an embankment.  The accident had not been witnessed and it was unclear how long the Veteran had been injured before assistance arrived.  Records showed a blood alcohol test obtained at 2:09 am was 220 milligrams/deciliter.  Initially, the attending physician noted that lung contusions were life threatening.  After intensive treatment, the Veteran improved and was transferred back to the military hospital after 14 days.  The principle diagnoses were closed head injury, left elbow laceration, bilateral pulmonary contusions, left clavicle fracture, and three left rib fractures.  There were no other notes regarding the circumstances of the accident. 

In a report dated late in November 1994, the attending physician at the military hospital noted the same accident circumstances and injuries as noted by the university hospital.  The Veteran was extubated three days before transfer and was able to communicate but was disoriented with decreased short term memory and anxiety.  The pulmonary injuries resolved, and the Veteran received orthopedic, ophthalmologic, and neurologic examinations and therapy.  At the end of November, the Veteran was transferred to the Walter Reed Medical Center (WRMC) for further treatment of the closed head injury.  The attending physician did not note whether any other soldiers at the base or in the Veteran's unit were also receiving treatment for accident injuries.  

The file does not contain records of care at the WRMC.  In December 1994, the Veteran was placed on the Temporary Disability Retirement List with a 100 percent level of disability and a requirement for periodic examinations.  In February 1998, a Physical Evaluation Board (PEB) noted a review of the examination reports and placed the Veteran on Permanent Disability Retirement with a military disability rating of 50 percent.  The disabilities were traumatic left bronchial plexopathy with left hand and wrist weakness and cognitive and emotional changes post closed head injury.  The PEB noted that the disabilities were not due to intentional misconduct, willful neglect, or unauthorized absence but were in the line of duty and proximately the result of performing duty. 


Line of Duty Investigation

Upon the Veteran's return to the military hospital in mid-November 1994, an officer was appointed to investigate the circumstances of the Veteran's motor vehicle accident and injuries.  The investigating officer attached a copy of the blood alcohol test obtained at the university hospital approximately two and one half hours after the accident.  He also referred to the police report and attached copies of written statements by three of the Veteran's fellow soldiers who all reported their activities in company with the Veteran on the night of the accident.  The soldiers reported that they had performed duties all day and were released from duties at about 6 pm, cleaned up, had dinner, and went to another soldier's home where they all consumed approximately five alcoholic beverages in one to one and one half hours.  Then, the three soldiers and the Veteran traveled in the Veteran's car to a nightclub.  A fourth soldier travelled in his own car.  All soldiers reported that they and the Veteran continued to consume alcoholic beverages.  They reported that sometime between 10 and 11 pm, they lost track of the Veteran and did not see him again that evening.  They left in the fourth soldier's car in the early morning hours the next day.  The investigation officer did not obtain a statement from the Veteran, possibly because of his medical condition and transfer to WRMC.  

In a December 1994 report, the investigating officer summarized the evidence including the statements, police report, and blood alcohol test, noting that the result was more than twice the legal limit in that jurisdiction.  The officer cited an applicable Army regulation that driving a vehicle in an unfit condition which the service member should have known is not in the line of duty.  The officer noted that the Veteran had received many unit briefings on the hazards of driving while intoxicated.  He concluded that the Veteran at the time of the accident was in an active duty status, was mentally sound, and that the proximate cause of the accident was misconduct or neglect and therefore not in the line of duty.  The unit commander approved the findings.  The investigating officer prepared a memorandum informing the Veteran of the findings but the acknowledgement was not signed by the Veteran.  

In January 1995, the staff judge advocate for the division commander and general court martial convening authority reviewed the investigation report and found that it was not sufficient because the Veteran had not been notified of the findings and offered an opportunity for rebuttal.  Later in January and again in February 1995, the division commander sent two notification letters, the latter by certified mail, to the Veteran's home, located near the WRMC notifying the Veteran and providing an opportunity for rebuttal.  The mail receipt appears to have been signed by the Veteran's father as the signature matches that on another written statement by him.  In March 1995, the staff judge advocate noted that the investigation complied with the applicable regulations without error and that a finding of "not in the line of duty - due to own misconduct" was supported by substantial evidence.    

Lay Evidence

In a January 1995 claim, the Veteran reported that he was living at the address used in the division commander's letter and that he was receiving military disability compensation.  In an April 1995 accident report to VA, the Veteran reported that he was the driver of the accident vehicle and denied any involvement of alcohol or misconduct.  He reported that he had amnesia and did not remember anything prior to or about the accident but noted that he had injuries consistent with seat belt use and had been found 30 meters from his car, facts that contradict or are absent from the police report.  The Veteran reported that there were no witnesses and did not mention another person in the car.  

In a September 2004 statement, the Veteran reported that he was unable to remember anything after 6:30 pm on the day of the accident.  He reported that none of his fellow soldiers saw him between 10-10:30 pm and the accident at 11:54 pm and that "anything could have happened" during that time.  He acknowledged that he had consumed alcohol and was of legal age to do so.  He contended that because he was not given a civil citation or non-judicial punishment and because there were no witnesses to the accident or to his presence as a driver, there was not enough evidence to show that he was driving his car at the time of the accident.  He contended that he was not driving and that the accident was not his fault.  He did not speculate on who might have obtained his car keys and was driving his car or why that person was able to leave the accident uninjured and never identified.  He did not explain why he did not pursue a further investigation to recover liability damages from this alleged driver after he or his family became aware of the circumstances.  

Also in September 2004, the Veteran reported to a VA clinical psychologist that he his car had hit a deer.  Two weeks later, he reported to psychologist that the accident was associated with intense rage that he was feeling at the time for unspecified reasons. 

In December 2007, the Veteran submitted a statement from another fellow soldier who was a member of his platoon but not among those in his group the night of the accident.  This soldier was not interviewed by the investigating officer.  The soldier noted that he was in the nightclub parking lot at about 11 pm and saw the Veteran in the passenger seat of the Veteran's car.  The Veteran leaned out and waived.  The soldier was unable to see or identify the driver and "assumed that the other soldiers had left already as none of them were in the parking lot."  In a second statement in February 2009, the soldier repeated his observations and noted that he did not come forward with this information at the time of the investigation because the Veteran was being discharged with benefits and he believed that the case was closed.  He further noted that he had been engaged in his own misconduct that evening by patronizing an off-limits brothel.  

The Veteran submitted statements in January and February 2011 from his father, sister, brother, and two friends all attesting to the Veteran's responsible conduct when drinking and the avoidance of driving while intoxicated.  None referred to the circumstances of the accident or to or to other events in his military service.  In another statement in February 2011, the fellow soldier again reported seeing the Veteran in the passenger seat of his car and also attested to the Veteran's responsible conduct regarding drinking and driving. 

In a June 2012 Board hearing, the Veteran acknowledged the evidence that he was intoxicated but that there was no misconduct.  He alternately argued that there was no evidence that he was driving or that only evidence that he was the driver was the police report.  The Veteran argued that another unknown person was driving and had time to recover and walk away from the scene.  The Veteran repeated his report that he could not remember any events from the time he left work at 6 pm until the second week of December 1994.  The soldier who witnessed the Veteran in the passenger seat of his own car as it left the bar testified at the hearing that the Veteran was waving with both arms.  The soldier assumed one of the other soldiers in the group was the driver.  Statements by the other members of the group to the investigating officer was that they were all drinking and did not leave the nightclub until the early morning hours.  He further testified that he learned of the accident the next day at work but that no one discussed the events and that he did not come forward to provide his observations.  He stated that he did not come forward because it appeared that the Veteran was being discharged with disability compensation and because he had been to an off-limits establishment.  He did not explain why he thought another fellow soldier had been driving and why neither he nor his supervisors sought to determine if someone else from the unit had been injured or was missing.  He also did not explain why a report of his observations would have necessarily required him to reveal his own misconduct.  His presence in the parking lot at 11:00 pm was not misconduct and not relevant to where he might have been earlier in the evening. 

Analysis

The Board concludes that service connection for the residuals of multiple injuries sustained in a motor vehicle accident while off-duty during active military service in November 1994 is not warranted because the accident was caused by the Veteran's misconduct.  The great weight of credible and probative evidence is that the Veteran was the driver and only person in his own car.  He was intoxicated to a level well in excess of the legal limit at the time of the accident.  

There is competent and credible medical evidence of a blood alcohol test obtained two to two and one half hours after the accident of 220 milligrams/deciliter or .22 percent.  The Veteran does not dispute that he was intoxicated at the time of the accident, and it is consistent with the amount of alcohol consumption described by the three witnesses in the investigating officer's report.  There is substantial credible medical evidence that the Veteran sustained many skin lacerations, fractures, a closed head injury, and life threatening pulmonary injuries.  A current VA medical examination and any records of long term care for a head injury at WRMC were not obtained and are not necessary to decide the claim as the dispositive issue is whether the accident was caused by the Veteran's misconduct or neglect from driving while intoxicated from excessive alcohol consumption.   

The Board places great probative weight on the observations in the police report by the local police officer very shortly after the accident.  He noted that the driver lost control of the automobile at a high rate of speed and indicated skid marks across the opposing lane.  He noted that the car rolled several times into a ditch and was severely damaged and that the Veteran was ejected from the car and severely injured.  This is consistent with the Veteran's ownership of the car and three soldiers' reports that at he was driving it from work to a friend's house and to the nightclub after approximately five alcoholic drinks.  There was no indication that another person was trapped in the car or evidence that someone else had been injured in the car as would be expected in a severe accident.  The police report was reviewed and approved by a supervisor.  There was no follow-up that would have occurred had another person appeared in a local medical facility for treatment for injuries in a recent automobile accident.  It is not credible that another person was the driver and walked away from a severe small car accident that caused significant injuries to the Veteran, at night, with no subsequent medical treatment or evidence of his presence in the car.  The Board assigns no weight to the unsupported contention that the Veteran was not issued a traffic citation or did not receive military discipline.  These actions are subject to discretion on the part of the police and military supervisors and do not necessarily prove that the Veteran was not a driver.  It is possible that both authorities exercised discretion because no one else was hurt and only the Veteran's property was damaged.  In any event, the absence of civil action or military discipline does not reduce the accuracy or credibility of the police officer's observations on which the Board places great probative weight.  Further, the Board places great probative weight on the results of the blood alcohol test because it was obtained only a few hours after the accident at a university hospital.  The Veteran has not challenged the accuracy of this test. 
 
The Board places great probative weight on the evidence and conclusions of the investigating officer.  It is reasonable that the officer would have initially sought statements from all the Veteran's fellow platoon members to determine who might have relevant observations and evidence.  The witnesses provided consistent testimony of the Veteran's excessive consumption of alcohol preceding the accident that was later confirmed by blood alcohol testing.  The investigating officer's conclusion was reviewed by the unit commander and by the staff judge advocate and found to be substantially supported by the evidence.  Contrary to the Veteran's contentions, there is evidence that he was informed of the results and did not provide rebuttal.  He was notified after he had submitted his first claim to VA and was not medically incapacitated at that time.  Moreover, in that first claim to VA in April 1995, the Veteran admitted that he was the driver of his own car and provided a false report that there was no alcohol involvement.  The Board acknowledges that the Army apparently retired the Veteran under the provisions of the law applicable to only to injuries sustained in the line of duty which is inconsistent with the approved Line of Duty investigation.  Although the Board takes note of this discrepancy, VA statutes and regulations cited above require a separate VA determination of misconduct based on the evidence and circumstances shown in the record.  The Board places greater probative weight on the detailed investigation and review by a military judge advocate that there was substantial evidence that the injuries sustained were not in the line of duty and due to the Veteran's misconduct.  The Army's inconsistent administrative action does not reduce the probative weight of the police and investigating officer's reports.  

The Board concludes that the statements from the Veteran's family and friends are competent and credible evidence because they report the Veteran's general level of responsible drinking and driving that can be observed by lay persons.  The reports are credible because they are consistent with the post-accident behavior of someone who nearly died because of driving while intoxicated.  The Board assigns little probative weight because none of the statements address the Veteran's behavior at the time of his accident and are inconsistent with the witness observations of the Veteran's heavy drinking and driving throughout the evening prior to leaving the nightclub at about 10 pm.  Moreover, none of the Veteran's family or friends mentioned anything about another person as the driver.  If that were so, it would be reasonable that they would have taken aggressive efforts to identify the driver so as to seek civil damages for the injury, loss of property, loss of a military career, and future occupational limitations.  

The Board concludes that the Veteran's statements that he was not the driver are not credible because they are inconsistent with his April 1995 admission to VA that he was the driver.  Moreover, his contention that the absence of any witness to the accident compels a conclusion that he was not the driver is without merit.  The car belonged to him.  He drove it throughout the evening to a home and to a nightclub with substantial evidence of alcohol consumption before the accident.  The police report noted no evidence that another person involved in an accident.  This accident caused the Veteran to be ejected and sustain very severe injuries.  Had other person been the driver, that person would have certainly also sustained injuries and left visible evidence of his presence in the car and not been able to simply walk away undetected and untreated.  A local medical facility treating an accident victim would likely have notified police who would have filed a supplement to the report.    

The Board concludes that the statement provided most recently by the fellow soldier who observed the Veteran in the passenger seat of the car is competent and credible only to the extent of his observation of the Veteran in the passenger seat.  There is no other information to the contrary.  The Board assigns this observation no probative weight in support of the allegation that another unidentified person must have been the driver in the accident.  The soldier assumed that another member of the group was driving; however, they all reported that they remained at the bar until well after the accident.  At least 30 to 45 minutes elapsed between his sighting of the Veteran as a passenger and the time of the accident so that any second unknown person, if present, could have been dropped off elsewhere.  As they Veteran stated, "...anything could have happened."  Neither the soldier nor the Veteran offered any explanation why the Veteran would permit another person to drive his car and never at some time seek to identify that person and hold them accountable.  The Board concludes that the soldier's rationale for failure to come forward with his observations at the time is not credible.  He could have made statements to the investigating officer without discussion of his earlier activities at an off-limits location.  As a member of the same platoon, he was likely notified that an investigation was in progress and that the investigating officer was seeking witnesses.  He could have provided very relevant information at the time.  The Veteran's medical outcome and ultimate retirement were still months away from being resolved.  

The Board concludes that the overwhelming weight of credible and probative evidence is that the Veteran's multiple and severe injuries sustained in an accident in his car in November 1994 in which he was the driver and sole occupant and that he was intoxicated at more than twice the legal blood alcohol limit that time.  It is not misconduct to consume alcohol even in excess.  However, it is misconduct under civil and military law to operate a motor vehicle while intoxicated.  Moreover, the Veteran's operation of the vehicle while intoxicated to excess caused the accident and the injuries.  Therefore, the proximate cause of the claimed residuals disabilities were proximately caused by the Veteran's misconduct or neglect and direct service connection is not warranted.  

As the great weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER


Service connection for multiple residual disorders incurred in a motor vehicle accident is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


